Citation Nr: 1100947	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for atrial fibrillation.

5.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

6.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating decision denied the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board presently undertakes no review of the RO's denial of 
the Veteran's claims.  Additional development must be completed 
before such determination may be made.

In March 2010, the Veteran informed VA that he wished to have a 
Travel Board hearing.  The record reflects that he was informed 
by letters from VA that he was scheduled for hearings in May 2010 
and July 2010, but he informed the RO in advance of those hearing 
dates that he could not attend due to complications of caring for 
his sick wife.  

A note within the claims file indicates that the Veteran 
subsequently was informed by telephone that his hearing had been 
rescheduled for November 18, 2010.  A November 12, 2010 report of 
telephone contact with the Veteran indicates that he contacted 
the RO to advise that he still wished to have a hearing, but 
could not attend one until January 2011. 

To date, the Veteran has not been afforded this hearing.  The 
Veteran is entitled to a hearing before the Board as a matter of 
right.  38 C.F.R. § 20.700(a) (2010).  As the Veteran has 
requested a hearing at the RO, his claims file must be returned 
to the RO on remand.  38 C.F.R. §§ 19.9, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing at 
the RO, for the matters on appeal, before a 
Veterans Law Judge at the earliest 
opportunity in 2011.  Notify the Veteran of 
the date, time, and location of this 
hearing.  The notification must also inform 
the Veteran that any further extension of 
time for appearance at a hearing will be 
granted only for good cause and that he 
must inform VA, in writing, of that 
cause.  Place a copy of the notification 
letter in the claims file.  

2.  After the hearing, if held, a transcript 
of the proceedings must be associated with 
the claims file.  

3.  If, for any reason, the Veteran 
withdraws his request for the hearing or 
does not appear on the date scheduled, the 
RO or AMC must document any such occurrence 
in the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


